Mathews, J.,
delivered the opinion of the court.
This is an action on a policy of insurance, against damage and loss by fire. The plaintiff obtained judgment in the *120court below, from which the defendants appealed. The case has been submitted on the appeal without argment.
Grimes, for defendants and appellants.
Soulé, contra.
It appears, from an examination of the record, to involve only matters of lact, and the main fact put at issue by the pleadings, relates to the quantity and value of the merchandise owned by the plaintiff, and which was actually destroyed by fire, to the injury and loss of the assured; in other words, the amount of damage which he really did sustain. With a view to ascertain the truth in relation to this part of the cause, we have turned our attention particularly to the testimony. That adduced on the part of the plaintiff, and not circumstantially contradicted by the witnesses of the defendants, although not so entirely explicit as might be desired, is, in our opinion, sufficient to support the judgment rendered by the Parish Court.
It is, therefore, ordered, adjudged and decreed, that tb.a judgment of the Parish Court be affirmed, with costs in both courts.